Appeals by the defendant, as limited by his motion, from three sentences of the Supreme Court, Kings County (Marrero, J.), all imposed January 14, 2003, upon his convictions of burglary in the second degree (three counts), upon his pleas of guilty, the sentences being concurrent determinate terms of imprisonment of 15 years on each count.
Ordered that the sentences are modified, as a matter of discretion in the interest of justice, by reducing the determinate terms of imprisonment of 15 years to determinate terms of imprisonment of 7Va years.
In light of all of the facts and circumstances of this case, the sentences imposed were excessive to the extent indicated herein (see People v Suitte, 90 AD2d 80 [1982]). Prudenti, P.J., Schmidt, Ritter, Skelos and Angiolillo, JJ., concur.